Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-13-00909-CV

                      IN THE INTEREST OF N.G.W., et al., Children

                 From the 131st Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-PA-00066
                    Honorable Charles E. Montemayor, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. It is ORDERED that no costs be assessed against appellant in relation to this appeal
because he qualifies as indigent under TEX. R. APP. P. 20.

       SIGNED April 2, 2014.


                                               _____________________________
                                               Catherine Stone, Chief Justice